    Case 2:20-cr-00015-Z-BR Document 752 Filed 09/08/20                Page 1 of 1 PageID 2107

                           IN THE LTNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                       AMARILLO DIVISION

TJNITED STATES OF AMERICA                         $
                                                  s
     Plaintiff,                                   $
                                                  $
v                                                 $                2:20-CR-15-Z-BR-(32)
                                                  $
RICARDO CHAVEZ                                    $
                                                  $
     Defendant.                                   s


                   ORDER ADOPTING REPORT AND RECOMMENDATION
                           CONCERNING PLEA OF GUILTY

          On August 24, 2020, the United States Magistrate Judge issued a Report and Recommendation

Conceming Plea of Guilty ("Report and Recommendation") in the above referenced cause. Defendant

Ricardo Chavez filed no objections to the Report and Recommendation within the fourteen-day period

set forth in 28 U.S.C. $ 636(bX1). The Court independently examined all relevant matters of record

in the above referenced cause-including the        elements   of the offense, Factual   Resume, Plea

Agreement, and Plea Agreement supplement-and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the

United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant

Ricardo Chavez was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant

Ricardo Chavez; and ADJUDGES Defendant Ricardo Chavez guilty ofCount One ofthe Superseding

Information in violation of 21 U.S.C. $$ 8a1(aXl) and 84l@)(1)(C). Sentence will be imposed in

accordance with the Court's sentencing scheduling order.


           SO ORDERED, Septemb     er 6 ,2020


                                                                   J   KACSMARYK
                                                           TED STA      S DIS]'RICT JUDGE
